Citation Nr: 1705996	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  07-22 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, depressive disorder, mood disorder, drug use disorder, and alcohol use disorder, to include as secondary to a service connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1972 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in November 2011.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the VLJ who conducted that hearing is no longer at the Board.  In October 2016, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a VLJ who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported multiple events that occurred during his active service that resulted in his diagnosis of PTSD.  He reported that in 1973 at Fort Campbell, there was an incident involving race, which resulted in him beginning to consume alcohol.  He reported that in August 1973 or August 1974 during field training in Fort Polk, a simulated grenade exploded resulting in a fellow solider being wounded.  However, no action has been taken to corroborate these stressful events.  As such, a remand is necessary to attempt to verify the Veteran's in-service stressors.

In addition, in March 2015, the Board remanded the Veteran's claim for a new VA examination.  The examiner was instructed to identify all current acquired psychiatric disorders.  Then, the examiner was to opine if any identified acquired psychiatric disorder clearly and unmistakably existed prior to the Veteran's active service.  The examiner was also to opine on the etiology of any identified acquired psychiatric disorder.  While the Veteran was afforded a new VA examination in January 2016, the examiner only offered an opinion regarding direct service connection for PTSD, drug use disorder, and alcohol use disorder.  The examiner failed to comment on the Veteran's diagnosed bipolar disorder, anxiety disorder, and depressive disorder.  The examiner also failed to report which, if any, acquired psychiatric disorder clearly and unmistakably existed prior to his active service.  Finally, the examiner failed to consider secondary service connection or aggravation.  The Veteran has asserted that his acquired psychiatric disorder was due to his active service or due to a service-connected disability.  Alternatively, if his acquired psychiatric disorder pre-existed service, he asserts that it was aggravated by his active service or by a service-connected disability.  The Veteran is currently service-connected for a lumbar spine disability, a lumbar spine scar, a left ankle disability, a left ankle scar, a left knee disability, pseudofolliculitis barbae, and tinnitus.

Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the United States Court of Appeals for Veterans Claims has made it clear that any opinion that does not address the possibility of aggravation is inadequate. Therefore, the examination report must be returned to the examiner who conducted the January 2016 VA examination in order to obtain an addendum opinion.  If unavailable, the Veteran must be scheduled for a new examination.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate department, agency, or records repository and research/attempt to verify the Veteran's stressor statements concerning a race incident in 1973 and a simulated grenade explosion in either August 1973 or August 1974, which resulted in another soldier being wounded.

2.  After a determination has been made as to whether the Veteran's stressor statements are capable of verification, return his claims file to the January 2016 VA examiner for an addendum opinion.  If the January 2016 VA examiner is no longer available or unable to provide the requested addendum opinion, schedule the Veteran for a psychiatric examination, with a psychiatrist or psychologist, to determine whether he has an acquired psychiatric disability (to include PTSD, bipolar disorder, anxiety disorder, depressive disorder, mood disorder, drug use disorder, and/or alcohol use disorder).

The examiner then should address the following questions:

(a) Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disability, to include PTSD, bipolar disorder, anxiety disorder, depressive disorder, mood disorder, drug use disorder, and alcohol use disorder, clearly and unmistakably existed prior to the Veteran's active service?  Why or why not?

(b) If an acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, depressive disorder, mood disorder, drug use disorder, and alcohol use disorder, did clearly and unmistakably exist prior to active duty service, provide an opinion as to whether the pre-existing acquired psychiatric disorder clearly and unmistakably (obviously, manifestly, and undebatably) was not aggravated (the underlying disability increased in severity beyond the natural progression of the disability) during his active duty service.  Why or why not?

(c) If an acquired psychiatric disability, to include PTSD, bipolar disorder, anxiety disorder, depressive disorder, mood disorder, drug use disorder, and alcohol use disorder, did not clearly and unmistakably exist prior to active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is due to his active service.  Why or why not?

(d) If an acquired psychiatric disability, to include PTSD, bipolar disorder, anxiety disorder, depressive disorder, mood disorder, drug use disorder, and alcohol use disorder, did not clearly and unmistakably exist prior to active duty service, provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disability, to include PTSD, bipolar disorder, anxiety disorder, depressive disorder, mood disorder, drug use disorder, and alcohol use disorder, was caused by a service connected disability.  Why or why not?

(e) If an acquired psychiatric disability, to include PTSD, bipolar disorder, anxiety disorder, depressive disorder, mood disorder, drug use disorder, and alcohol use disorder, did not clearly and unmistakably exist prior to active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service-connected disability.  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

